United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL CORRECTIONAL
COMPLEX, Yazoo City, MS, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1231
Issued: January 28, 2021

Case Submitted on the Record

ORDER GRANTING MOTION TO DISMISS
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On June 1, 2020 appellant, through counsel, filed an appeal from a purported April 23,
2020 decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards assigned the appeal Docket No. 20-1231.
In a motion to dismiss dated June 16, 2010, the Director of OWCP requested that the Board
dismiss appellant’s appeal from the purported April 23, 2020 decision. He noted that the record
contained an April 23, 2020 letter in which OWCP explained that appellant’s claim for a schedule
award had been denied by decision dated June 26, 2018, that appellant should exercise his appeal
rights attached to that decision, and that any new evidence would be reviewed during the appeal
process. The Director acknowledged that the April 23, 2020 letter was purely informational in
nature and, thus, did not constitute a final adverse OWCP decision from which appellant may

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

properly appeal.2 Additionally, the Director noted that the Board does not have jurisdiction with
respect to any interlocutory matters decided or not decided.3 For the foregoing reasons, the
Director requested that the Board grant the motion to dismiss.4
On June 16, 2020 the Clerk of the Appellate Boards served appellant with a copy of the
Director’s motion to dismiss. No response was received.
The Board has duly considered the matter and concludes that, for all of the reasons
espoused by the Director said motion should be granted. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-1231 is dismissed.
Issued: January 28, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

20 C.F.R. §§ 501.2(c) and 501.3(a); see also L.S., Docket No. 06-1199 (issued December 29, 2006).

3

Id. at § 501.2(c); Jennifer A. Guillary, 57 ECAB 485 (2005).

4
Upon return of the case record, the Director stated that OWCP will develop the medical evidence and issue a de
novo decision on appellant’s schedule award claim.

2

